DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
In light of the changes made to the specifications, the objections pertaining to a non-descriptive title is withdrawn.

Allowable Subject Matter
Claims 1-8 allowed.

The following is an examiner’s statement of reasons for allowance: 
	The prior art of record (in particular, Lin et al. [U.S. PG Publication No. 2012/0128060], Kobayashi et al. [U.S. Patent No. 5,838,827] and Suzuki et al. [U.S. PG Publication No. 2008/0165856]) do not disclose, with respect to claim 1, a method for deriving  motion vectors through the use of neighboring blocks including a block above the current block, a block to the left of the current block and a block to the left and above the current block in the current frame, determining a block in the previous frame which is derived by deriving a coordinate in a position in the previous frame by performing a flooring function which operates an arithmetic right shift operate on a top-left position of the current block followed by an arithmetic left shift operation with the same magnitude as the right shift operation, finally a motion vector candidate list is generated based on corresponding one or more of the available neighboring blocks of the current block and the motion vector for the block in the previous frame and selecting a motion vector from the motion vector candidate list and a motion vector of the current block, then the current block is decoded based on the motion vector selected from the motion .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483